Case: 1:19-cv-07528 Document #: 39 Filed: 02/06/20 Page 1 of 4 PagelD #:142

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
UNITED STATES SECURITIES :
AND EXCHANGE COMMISSION, :
Plaintiff,
CASE NO. 19-cv-07528
v.
RISHI SHAH, SHRADHA AGARWAL, :

BRAD PURDY, and ASHIK DESAI,

eo of ee oe

Defendants.

 

JUDGMENT AS TO DEFENDANT ASHIK DESAI

 

The Securities and Exchange Commission having filed an Amended Complaint and
Defendant Ashik Desai (“Defendant”) having entered a general appearance; consented to
the Court’s jurisdiction over Defendant and the subject matter of this action; consented to
entry of this Judgment; waived findings of fact and conclusions of law; and waived any right
to appeal from this Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of
the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule
10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:
Case: 1:19-cv-07528 Document #: 39 Filed: 02/06/20 Page 2 of 4 PagelD #:142

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
following who receive actual notice of this Judgment by personal service or otherwise: (a)
Defendant's officers, agents, servants, employees, and attorneys; and (b) other persons in

active concert or participation with Defendant or with anyone described in (a).

II.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating Section 17(a) of the
Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any
security by the use of any means or instruments of transportation or communication in
interstate commerce or by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material

fact or any omission of a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made,

not misleading; or

 
Case: 1:19-cv-07528 Document #: 39 Filed: 02/06/20 Page 3 of 4 PagelD #:142

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
following who receive actual notice of this Judgment by personal service or otherwise: (a)
Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in
active concert or participation with Defendant or with anyone described in (a).

Ii.

Upon motion of the Commission, the Court shall determine whether it is appropriate
to order a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]
and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the amount of
civil penalty. In connection with the Commission’s motion for civil penalties, and at any
hearing held on such a motion: (a) Defendant will be precluded from arguing that he did not
violate the federal securities laws as alleged in the Amended Complaint; (b) Defendant may
not challenge the validity of the Consent or this Judgment; (c) solely for the purposes of
such motion, the allegations of the Amended Complaint shall be accepted as and deemed
true by the Court; and (d) the Court may determine the issues raised in the motion on the
basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and
documentary evidence, without regard to the standards for summary judgment contained in
Rule 56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s
motion for civil penalties, the parties may take discovery, including discovery from

appropriate non-parties.

 

 
Case: 1:19-cv-07528 Document #: 39 Filed: 02/06/20 Page 4 of 4 PagelD #:142

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes
of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523,
the allegations in the Amended Complaint are true and admitted by Defendant, and further,
any debt for civil penalty or other amounts due by Defendant under this Judgment or any
other judgment, order, consent order, decree or settlement agreement entered in connection
with this proceeding, is a debt for the violation by Defendant of the federal securities laws or
any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
Bankruptcy Code, 11 U.S.C. §523(a)(19).

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
Judgment.

VI.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and without further

notice.

Dated: X / ly »20D-D

Le mbe

UNITED STATES DISTRICT JUDGE

 

 
